Case 6:17-cv-00171-PGB-LRH Document 213 Filed 10/28/19 Page 1 of 3 PageID 10663



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


 MIDAMERICA C2L INCORPORATED
 and SECURE ENERGY, INC.,

                        Plaintiffs,

 v.                                                     Case No: 6:17-cv-171-Orl-40LRH

 SIEMENS ENERGY, INC.,

                        Defendant.
                                          /

                                          ORDER

       This cause comes before the Court on Plaintiffs’ Renewed Motion to

 Amend/Correct Complaint. (Doc. 212 (the “Motion”)).

       Plaintiffs initiated this lawsuit in Illinois state court in July 2016. On August 26,

 2016, Defendant Siemens Energy, Inc., removed this action to federal court (Doc. 1), and

 the case was transferred to this Court on February 1, 2017. (Docs. 31–33). Plaintiffs filed

 an Amended Complaint on April 21, 2017. (Doc. 63). On May 18, 2017, the Court issued

 a Case Management and Scheduling Order (“CMSO”), establishing the deadline to file

 motions to amend pleadings as June 1, 2017—more than two years ago. (Doc. 69). The

 Court has twice amended the CMSO, but neither of which changed the deadline for

 amended pleadings. (Docs. 89, 129). The second amended CMSO established a

 dispositive motions deadline of February 1, 2019, and a discovery deadline of February

 8, 2019. (Doc. 129).

       The parties each filed summary judgment motions (Docs. 146, 149) and Daubert

 motions (Docs. 147, 148, 150). The Court granted Defendant’s Motion for Summary
Case 6:17-cv-00171-PGB-LRH Document 213 Filed 10/28/19 Page 2 of 3 PageID 10664



 Judgment as to Plaintiffs’ Counts II, IV, V, and VI, on July 26, 2019, (Doc. 203), and

 granted as to Count I on October 15, 2019 (Doc. 208). 1 The Court denied Plaintiffs’ Motion

 for Summary Judgment (Doc. 203) and denied Defendant’s Motion for Summary

 Judgment as to its’ Counterclaim (Doc. 208).

        On October 25, 2019, in an attempt to circumvent the Court’s rulings on summary

 judgment—over two years past the deadline for amended pleadings—Plaintiffs filed the

 instant Motion seeking leave to file a Second Amended Complaint. (Doc. 212). Plaintiffs

 rely on Federal Rule of Civil Procedure 15 and seek to “conform the pleadings in this case

 to the information gathered by Plaintiffs through the discovery process.” (Id. at p. 1). When

 a motion for leave to amend pleadings is filed after the deadline established by the Court

 in the CMSO, the movant must first show good cause for the belated request under

 Federal Rule of Civil Procedure 16(b)(4). Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418

 (11th Cir. 1998).

        Plaintiffs’ Motion is not well taken. Rule 15 allows amendment of pleadings to

 conform the pleadings to the evidence on the record, not to conform the pleadings to the

 Court’s previous rulings and to evade summary judgment. The Court reminds Plaintiffs of

 its previous rulings that Plaintiffs are limited to the counts as they have been pleaded

 (Docs. 137, 154, 204, 208), and warns Plaintiffs that motions in this regard run

 dangerously close to sanctionable actions under Rule 11.

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiffs’ Motion is denied.

        DONE AND ORDERED in Orlando, Florida on October 28, 2019.




 1   On September 29, 2017, the Court dismissed Count III after it was voluntarily waived
     by Plaintiffs. (Doc. 74).



                                              2
Case 6:17-cv-00171-PGB-LRH Document 213 Filed 10/28/19 Page 3 of 3 PageID 10665




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                      3
